DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The present amendment recites that optical product checking can rely on both luminescence light and reflected light.
The previously applied art of Ross et al. (US 2007/0023715) only discusses authentication based on luminescence light.

However it is not unusual in the prior art for optical security and authentication to involve both luminescence and reflected light at the same time.

Decoux et al. (US 2017/0120649) teaches (see para 0262):
“A method of identifying and/or authenticating and/or tracking the marked substrate, article or item may comprise, for example, reading data obtained from, and being representative of the marking and comparing the read data with the data previously recorded and stored in the computer database. The read data may relate to, for example, one or more optical properties of the CLCP layer or a part thereof and the density, position and/or mean diameter of the randomly distributed craters in the CLCP layer or a part thereof, and any combination of these properties. The read data may additionally relate to the optical (e.g., absorption, reflectance, fluorescence, luminescence),”

This is but one of many examples in the prior art where optical security and authentication involves both luminescence and reflected light at the same time.

The examiner notes that Ross et al. already employs the more technically difficult of these two, luminescence (more technically difficult because it involves time dependency).

Reflectance is simpler, being a simple snapshot of the instantaneous color detected without a time-decay.

Thus including reflectance measurement in Ross et al. would be relatively easy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ross et al. (US 2007/0023715) in view of Decoux et al. (US 2017/0120649).
Re claim 1: Ross et al. teaches a person and product marking system which is very similar to the claimed invention.
The product identification system employs (see for example figure 1) a range of excitation wavelengths. 
There is a detection unit as shown in figure 17.
There is (see figure 7, para 0102 to 0104) identification of particular products based upon a database of responses to different illumination conditions.
There is additionally (see for example para 0104) a decay time, in relation to an initial starting intensity (para 0109) which helps characterize and demonstrate the authenticity of a product.
Para 0030 provides this summation:
“there is provided a system for validating an 
item having an optically detectable security feature emitting light at one or 
more predetermined wavelengths, where the security feature comprises a carrier 
incorporating a rare earth dopant, the system comprising: means for 
illuminating the security feature with one or more wavelengths for producing 
emissions from the security feature; means for detecting emission from the 
security feature at at least one of the one or more predetermined wavelengths; 
means for filtering and comparing the detected emission with a security profile 
for the item; and means for indicating a successful validation in the event of 
the emission matching the security profile.”

Ross et al. only discusses authentication based on luminescence light and does not discuss using reflected light.

Decoux et al. (US 2017/0120649) teaches (see para 0262):
A method of identifying and/or authenticating and/or tracking the marked substrate, article or item may comprise, for example, reading data obtained from, and being representative of the marking and comparing the read data with the data previously recorded and stored in the computer database. The read data may relate to, for example, one or more optical properties of the CLCP layer or a part thereof and the density, position and/or mean diameter of the randomly distributed craters in the CLCP layer or a part thereof, and any combination of these properties. The read data may additionally relate to the optical (e.g., absorption, reflectance, fluorescence, luminescence),”

This is but one of many examples in the prior art where optical security and authentication involves both luminescence and reflected light at the same time.

In view of Decoux et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ multiple optical properties including both reflectance (color) and photoluminescence because multiple authentication metrics, when combined, increase the security and reliability of the authentication.

Re claim 2: 
Excitation of different colors / frequencies of light/radiation happens sequentially, as is seen at para 0055, 0101 and figure 6.
Re claim 3: 

Re claims 4 and 5:
Matching techniques are described at paragraphs 0114, 0150, and 0259. It is clear in these instances that the match does not need to be exact and ‘best’ matches can be found.
Re claim 6:
See para 0109 where normalization is discussed:
“In one example, a PL signature is derived using normalized PL emission 
from glass particles.  In this example, the glass particles are illuminated 
(excited) and the resulting PL emission spectra comprising emission intensity 
at one or more emission frequencies is measured.  To normalize the measured PL 
emission spectra, the measured emission intensity at a predetermined frequency 
is used as a reference by which the intensity at all other frequencies of 
interest in the PL emission spectra will be scaled.”

Re claim 7:
At para 0247, Roth uses the phrase “within an acceptable range of the expected response” which indicates that an exact match of values is not required, but merely one within a certain range, allowing for error, imprecision and so forth.

Re claim 8: 


Re claim 9:
Roth teaches an embodiment (para 0209 and 0210) wherein the positions of individual particles and their positional relationships dictate the authenticity of a product.
“In another application, the glass fragments can cooperate with each other to provide information.  For example, FIG. 14 illustrates a card 300, upon which is superimposed an imaginary grid.  Distance D is pre-established by convention.  If a glass fragment is positioned within a cell 205 of the grid, that cell is treated as a logical ONE.  If a cell 205 is empty, that is, devoid of a glass fragment, then that cell is treated as a logical ZERO.”

Re claim 10:
See para 0258. The light may be UV light.

Re claim 11: 
See para 0032:
“The means for detecting emission may comprise a detection filter to filter out all wavelengths except the predetermined wavelength, and a photodiode to detect the intensity of light passing through the detection filter.”

Re claim 13:


Re claim 14: Infrared excitation has been discussed and is seen in Ross et al.

Re claims 15-20: See discussions above.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al./ Decoux et al. as applied to claim 1 above, in view of Noth et al. (US 10,387,702).
Ross et al. teaches the claimed identification system but does not apply it in the context of beverage preparation.
Noth et al. teaches (see entire document) a coding system in the context of a beverage container with instructions for beverage preparation. 
In view of Ross and Noth, it would have been obvious that Ross’s data encoding system can be substituted and employed in the beverage dispensing system of Noth. One motivation is that Ross’s system is not easily forged whereas Noth’s encoding system might be easily copied using a photocopier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DANIEL A HESS/Primary Examiner, Art Unit 2876